        Case 2:19-cv-01075-CLM Document 5 Filed 07/12/19 Page 1 of 2                  FILED
                                                                              2019 Jul-12 AM 11:24
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

VANDY M. HICKENBOTTOM,           )
                                 )
    Plaintiff,                   )
                                 )
vs.                              ) CIVIL ACTION NO.:
                                 )
                                 )
MORAN FOODS, LLC, et al.,        )
                                 )
    Defendant(s).                )
_________________________________________________________________

              CORPORATE DISCLOSURE STATEMENT
__________________________________________________________________

      COMES NOW Defendant Moran Foods, LLC, pursuant to Federal Rule of

Civil Procedure 7.1, and states that Moran Foods, LLC has a single member, which

is Onex Corporation, a Canadian public corporation traded under the stock symbol

ONEX on the Toronto Stock Exchange.

      Respectfully submitted this the 12th day of July, 2019.

                         /s/ Joseph H. Driver
                         JOSEPH H. DRIVER (ASB-4317-r52j)
                         Attorney for Defendant, Moran Foods, LLC
OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: jdriver@carrallison.com
         Case 2:19-cv-01075-CLM Document 5 Filed 07/12/19 Page 2 of 2



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 12th day of July, 2019, I have served a copy of the
above and foregoing on counsel for all parties by:

           Facsimile transmission;
           Hand Delivery;
           Placing a copy of same in the United States Mail, properly
           addressed and first class postage prepaid to; and/or
        XX Using the Alafile or CM/ECF system which will send
           notifications of such to the following:

Jonathan W. Cooner, Esq .
Shunnarah Injury Lawyers, P.C.
3626 Clairmont Avenue
Birmingham, AL 35222

                                       /s/ Joseph H. Driver
                                       OF COUNSEL
